DETAILED ACTION
Status of the Claims
	Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30-33, 36, 40 and 43 are pending in the instant application. Claims 32-33, 36, 40 and 43 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/31/2017, the filing date of the U.S. Provisional Application No. 62/539,255.
Claim Objections
	Claim 17 is objected to because of the following informalities:  Claim 17 recites “cytarbine (ara-c)” in line 2, recites “cytarabine” in line 6, and recites “cytosine arabinoside” in lines 5-6 which is synonymous for Cytarabine (M4051)1. . Appropriate correction is required.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Applicants have amended claim 1 to recite “A non-metallic nanoparticle composition […]” in claim 1, and claim 10 recites “The nanoparticle of claim 1, wherein the nanoparticle is selected from the group consisting of […] gold nanoparticle, silver nanoparticle, iron nanoparticle, Gd nanoparticle […].” each of which are metallic nanoparticles.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2, 5-6, 9, 13, 15-17, 20, 25-26, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over KWON (US 2006/0251710; published November, 2006) in view of Mitchell et al. (“On the mechanism of oleate transport across human brain microvessel endothelial cells,” 2009, Journal of Neurochemistry, Vol. 110, pp. 1049-1057); Song et al. (“Linoleic acid-modified PEG-PCL micelles for curcumin delivery,” 2014, ELSIVER; International Journal of pharmaceutics, Vol. 241, pp. 312-321);  and Shen et al. (“Fatty Acid-Based Strategy for Efficient Brain Targeted Gene Delivery,” Pharm Res (2013) Vol. 30, pp. 2573–2583).
Applicants Claims
	Applicant claims a nanoparticle comprising a fatty acid conjugated to the surface of the nanoparticle and containing within the nanoparticle a therapeutic agent (instant claim 1).
	In the  response filed 12/18/2019, Applicants responded by electing: (a)(i) PEG-PCL and polymeric nanoparticle, (a)(ii) oleic acid, (a)(iii) paclitaxel; (b) brain tumor; and (c) parenteral administration. 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWON teaches micelle compositions of polymer and passenger drug, and particularly hydrophobic drugs such as paclitaxel (see whole document, particularly the title & abstract). KWON claims a micelle composition comprising an amphiphilic polymer, a hydrophobic excipient, and a hydrophobic passenger drug (claim 1) wherein the hydrophobic excipient comprises Vitamin E (claim 3), the hydrophobic passenger drug is selected from a drug including paclitaxel (claim 5) and the amphiphilic polymer is selected from PEG-PCL (claim 7)(instant claims 5-6 & 9: PEG-PCL; instant claims 16-17; paclitaxel; instant claim 26). KWON teaches that “The micelles should ideally be less than about 400 nm in diameter in order
to reach tumor sites.” ([0187]) including sizes ranging from 14.3 ± 1.9 to 24.6 ± 5.5 ([0185], Table 12)(instant claim 1, “non-metallic nanoparticle”; instant claim 13; 2). KWON teaches the drug (rapamycin) loading efficiency ranging from 43% to 90% for PEG-PCL micelles (Table 5, col.: “Loading efficiency”) including a drug content of 14 to 44% (Table 5, col.: “Drug weight %”)(instant claims 30-31).
	KWON teaches their micelle nanoparticles are useful for the treatment of disease ([0004]), and particularly cancers ([0006]), and that nanoparticles can target crossing the blood brain barrier ([0087] & [0093])(instant claim 25).

Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KWON is that KWON does not expressly teach a fatty acid such as oleic acid conjugated to the PEG-PCL micelle nanoparticles surface.
	Mitchell et al. teaches oleate (oleic acid) as a BBB transporter (see whole document). Mitchell et al. teaches that “our data clearly indicates that a protein acceptor is a requirement for the transport of oleate across HBMEC of the BBB.” (p. 1056, col. 1) (instant claims 2 & 25).


Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a polymeric nanoparticle including PEG-PCL for brain delivery of a drug such as paclitaxel, as suggested by KWON, and further to conjugate a fatty acid such as oleic acid onto the surface of PEG-PCL nanoparticles in order to target said nanoparticles to the 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over KWON in view of Mitchell et al.; Song et al.;  and Shen et al. as applied to claims 1-2, 5-6, 9, 13, 15-17, 20, 25-26, 30 and 31 above, and further in view of  YU (US 2014/0154305).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	KWON teaches micelle compositions of polymer and passenger drug, and particularly hydrophobic drugs such as paclitaxel, as discussed above and incorporated herein by reference. Mitchell et al. teaches oleate (oleic acid) as a BBB 
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KWON, Mitchell et al., Song et al. and Shen et al.  is that KWON, Mitchell et al., Song et al. and Shen et al.  do not expressly teach a liposome nanoparticle composition.
	YU teaches polymeric pharmaceutical formulations including umirolimus for the treatment of cancer including brain cancer (see whole document, particularly title, abstract and [0046]). YU teaches their pharmaceutical formulations include micelles or liposomes (claim 1).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a polymeric nanoparticle such as a liposome including PEG-PCL for brain delivery of a drug such as paclitaxel, as suggested by KWON and YU, and further to conjugate a fatty 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive.
	Applicants argue that “The present invention is based on the surprising discovery that polymeric nanoparticles such as PEG-b-PCL nanoparticles can be modified by attaching fatty acids to their surface, and in particular fatty acids, such as oleic acid, that interact with fatty acid receptors and thereby allow the nanoparticles to effectively deliver encapsulated compounds across the blood-brain 
	In response the examiner argues that Applicants claiming a composition of matter and the intended use of conjugating a fatty acid such as oleic acid to the polymeric nanoparticle (PEG-PCL) has been fully considered and is not considered convincing  because the prior art fairly suggests the same. Particularly, Mitchell et al.  teaches that: “The blood–brain barrier formed by the brain capillary endothelial cells provides a protective barrier between the systemic blood and the extracellular environment of the CNS. As most fatty acids in the brain enter from the blood, we examined the mechanism of oleate (C18:1) transport across primary human brain microvessel endothelial cells (HBMEC). […]The findings indicate that a fatty acid acceptor is a requirement for oleate transport across HBMEC monolayers. In addition, transport of oleate across HBMEC is, in part, a transcellular process mediated by fatty acid transport proteins.” (abstract). And further that: “The focus of the present study was to identify and characterize the transcellular and paracellular routes for fatty acid transport across an in vitro BBB model. The results of these initial studies demonstrate that oleate passage across human brain microvessel 
	Song et al. clearly teaches how to produce a PEG-PCL-fatty acid conjugate (LNA-PEG-PCL, Figure 1). And one of ordinary skill in the art would have recognized that a fatty acid conjugated to a polymer nanoparticle such as the compositions taught by Song et al. would have improved the compositions of KWON which teaches PEG-PCL as a polymer species (claims 1, 5 & 7), and teaches brain delivery ([0087] & [0093]).  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in producing oleic acid (OA)-modified PEG-PCL micelles for the intended use of improving delivery across the BBB. The examiner further cites Shen et al. teaching polymeric nanoparticles of fatty-acid- polyethylenimine, including stearic acid modified PEI (SC-PEI) and in vivo brain targeting in a mouse model (see whole document, particularly Table 1 and Figures 3-4. Thus, one of ordinary skill in the art would clearly have had a reasonable expectation that a oleic acid modified polymeric nanoparticle particularly, (OA)-modified PEG-PCL micelles would have improved brain delivery in the compositions of KWON.
	Applicants further argue that “ There is a large distance between demonstrating that a fatty acid specifically interacts with a receptor that facilitates the transport of the fatty acid across the BBB, to concluding that the fatty acid would 
	In response the examiner again argues that Applicants are claiming a composition of matter and not methods of use. The Song et al. reference alone teaches linolenic acid-modified PEG-PCL micelles for delivery of hydrophobic drugs the simple modification of substituting oleic acid for linolenic acid  would have been prima facie obvious and clearly within the ordinary level of skill in the art. The fact that the prior art also fairly suggest that the substitution of oleic acid for linoleic acid would have fairly improved delivery across the BBB is simply additional evidence suggesting the obviousness of the instantly rejected claims.
Conclusion
	Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31 are pending and have been examined on the merits. Claims 17 is objected to; claim 10 is rejected under 35 U.S.C. 112(d); and Claims 1-2, 5-6, 9-10, 13, 15-17, 20, 25-26, 30 and 31, are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/IVAN A GREENE/Examiner, Art Unit 1619                


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Merck Index Online monographs M4051, M2876, M4126, and M9511, attached.
        2 The instant Specification discloses the PDI is “the square of the (standard deviation/mean diameter) (p. 16, [0061]) which in the instant case is the square of (5.5/24.6) = 0.05 (KWON: Table 12, last row).